Order filed July 22, 2014




                                       In The

                       Fourteenth Court of Appeals


                                NO. 14-14-00362-CV

                          KAREN GUISHARD, Appellant

                                         V.

MONEY MANAGEMENT INTERNATIONAL, INC./CONSUMER CREDIT
             COUNSELING SERVICES, AppelleeS


                       On Appeal from the 268th District Court
                               Fort Bend County, Texas
                        Trial Court Cause No. 13-DCV-209271

                                     ORDER

      Appellant’s brief was due July 3, 2014. No brief or motion for extension of
time has been filed.

      Unless appellant files a brief with this court on or before August 21, 2014,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                       PER CURIAM